Citation Nr: 1810374	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-16 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a heart disorder to include high cholesterol as due to herbicide exposure.

3. Entitlement to service connection for a gastrointestinal disorder, to include Barrett's esophagus and gastroesophageal reflux disease (GERD).

4. Entitlement to an initial, compensable rating for erectile dysfunction (ED).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, March 2013, and October 2013 rating decisions.  In March 2009, the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, denied entitlement to service connection for PTSD and entitlement to service connection for a heart condition.  In March 2013 and October 2013 rating decisions, the RO in Boston, Massachusetts, denied entitlement to service connection for Barrett's esophagus and granted service connection for erectile dysfunction with an initial noncompensable rating, respectively.  

The Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2017.  A transcript is of record. 

VA treatment records show a diagnosis of depressive disorder.  Accordingly, the Board has widened the scope of the Veteran's psychiatric claim for PTSD to include all psychiatric diagnoses.  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompasses by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, the issue has been recharacterized to include all acquired psychiatric disorders, as is listed on the title page of this decision.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, and entitlement to service connection for a gastrointestinal disorder, to include Barrett's esophagus and GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current heart disorder.

2.  The Veteran's service-connected erectile dysfunction is productive of loss of erectile power, without physical deformity of the penis or any additional pathology.


CONCLUSIONS OF LAW

1. The criteria for service connection for a heart disorder have not been met.  38 U.S.C. §§ 1101, 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for an initial, compensable rating for erectile dysfunction have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.115b, Diagnostic Codes 7520-7527 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish service connection, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a).

VA has established a presumption of service connection for certain diseases, including ischemic heart disease, found to be associated with herbicide exposure.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  Absent affirmative evidence to the contrary, such diseases will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 C.F.R. § 3.307(d).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The preponderance of the evidence shows that the Veteran does not have a current diagnosed of heart disease, to include ischemic heart disease.  The Veteran's private and VA treatment records do not show a diagnosis of any heart disease during the pendency of this claim.  The March 2012 VA examination report did not diagnose a current heart disability.  See March 2012 VA C&P Examination Report.  

The Board has considered the Veteran's testimony at the July 2017 Board hearing, in which he stated that his doctor diagnosed him with high blood pressure and high cholesterol.  See July 2017 Board Hearing.  The Veteran was most recently denied service connection for hypertension in a February 2017 rating decision, and that claim is not currently on appeal before the Board.  See February 2017 Rating Decision. 

The Veteran does have a current diagnosis of hyperlipidemia or hypercholesterolemia, which is also referred to as high cholesterol.  See May 2007 Office Visit; February 2013 Office Visit.  Hypercholesterolemia is an "excess of cholesterol in the blood." Dorland's Illustrated Medical Dictionary 903 (31st ed. 2007).  By definition, hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglycerides and hypercholesterolemia (high cholesterol).  Id.

A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The Court in Allen also indicated that disability for VA compensation purposes refers to impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  Id. 

VA has in its rulemaking capacity similarly indicated that high cholesterol does not fall within VA's definition of disability for which compensation is warranted.  Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule).  Moreover, in this case, the finding of hyperlipidemia is not shown to be associated with any disability-much less one that was incurred in or aggravated by active service.  



Accordingly, the evidence weighs against service connection for a current heart disorder.  In the absence of current disability, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (internal citation omitted). 

In sum, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a heart condition, including high cholesterol, is denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.



Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is seeking an increase for his erectile dysfunction, which is currently in receipt of an initial noncompensable evaluation, effective from June 13, 2013.  See October 2013 Rating Decision.



Preliminarily, the Board notes that the Schedule for Rating Disabilities does not provide a diagnostic code for rating erectile dysfunction in itself.  See 38 C.F.R. § Part IV.  Instead, such impairment is compensated by special monthly compensation (SMC) at the statutory rate for loss of use of a creative organ set forth in 38 U.S.C. § 1114(k).  In this case, the Veteran is in receipt of special monthly compensation for loss of use of a creative organ.  See November 2013 Notification Letter, (reflecting that SMC for loss of use of a creative organ was granted effective June 13, 2013, the date service connection for erectile dysfunction was established).

A compensable rating may only be assigned for erectile dysfunction if there is associated pathology that is compensable under the rating schedule.  See, e.g., 38 C.F.R. § 4.115b, Diagnostic Codes 7520-7527 (2017).  

The Veteran's erectile dysfunction has been rated by analogy under 38 C.F.R. § 4115 b, Diagnostic Code 7522 for penis, deformity, with loss of erectile power.  See also 38 C.F.R. § 4.31 (2017) (reflecting that, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met).  

Under Diagnostic Code 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  Further, the VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  See M21-1, Part III, Subpart IV, Chapter 4, Section I, Paragraph 3.b. (Updated August 17, 2016).  Simply stated, the condition is not compensable under Diagnostic Code 7522 in the absence of penile deformity.  

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7522.  A July 2013 VA opinion concluded that the Veteran's erectile dysfunction was due to his service-connected diabetes.  Upon physical examination, the examiner found the penis was normal with no deformities or abnormalities.  See March 2012 VA C&P Examination Report; March 2016 Male Reproductive System DBQ.

In this case, the Veteran clearly has loss of erectile power.  This fact is not in dispute.  Regardless, in the present case, the medical evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  Accordingly, there is no medical support for an initial compensable evaluation for the Veteran's erectile dysfunction under Diagnostic Code 7522.  Further, in July 2017 the Veteran himself testified that he did not have any deformity of the penis.

Neither is there any other penile pathology either reported by the Veteran or identified in the medical evidence of record.  Accordingly, as there is no deformity or other pathology associated with the Veteran's ED, a compensable rating is not warranted.  See 38 C.F.R. § 4.115b, DC's 7520-7527.  

In sum, the preponderance of the evidence weighs against an initial compensable rating for erectile dysfunction at any point during the pendency of this claim.  Therefore, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) 


(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a heart disorder to include high cholesterol as due to herbicide exposure is denied.

An initial compensable rating for erectile dysfunction is denied.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's remaining claims are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

There appear to be outstanding VA treatment reports.  In a July 2017 statement, the Veteran reported that he was admitted to the hospital in Northampton, MA due to his Barrett's esophagus disorder and underwent colonoscopies and endoscopies once polyps were found.  See July 2017 Board Hearing.  In addition, the Veteran's treatment records show that in 2014 he underwent colon screens with a Dr. Ledman.  See August 2016 Addendum.  As these records are pertinent to the claim, efforts should be undertaken to obtain these them.  Further, as the claim is being remanded, the RO should undertake another effort to obtain medical records from a Dr. Pellish dating from January 2004 to March 2013.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c)(2).

There appear to be outstanding private treatment records.  In a July 2017 statement, Dr. Knight noted that he has seen the Veteran since April 2001; however only one record dated in October 2007 is within the Veteran's file.  See October 2007 Doctor's Note.  In addition, the Veteran was treated at a VA hospital in Leeds, MA and participated in psychotherapy for three years.  See November 2010 VA C&P Examination Report.  The Veteran continues to see a nurse practitioner for psychiatric treatment.  Id.  On remand, the RO should attempt to undertaken to obtain these records.  Moreover, because the claim is being remanded, any recent VA treatment records should be obtained.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c)(2).

Finally, the Veteran should be scheduled for appropriate VA examinations, as described below.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  Special attention is directed to treatment by Dr. Knight from April 2001 to October 2007 and treatment by Dr. Pellish from January 2004 to March 2013.  The Veteran should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Ensure that the Veteran's complete treatment records from the VA treatment facilities in Leeds and Northampton have been obtained and associated with the claims file.  

3.  Thereafter, schedule the Veteran for a VA gastrointestinal examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner must identify all current gastrointestinal disorder found to be present, i.e., GERD, Barrett's esophagus, etc. 

The examiner must render an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that current gastrointestinal disorder had its clinical onset during active service or is related to any incident of service? 

In providing this opinion, the examiner should consider and address the following:

*  The Veteran's January 1972 separation examination showing that he complained of frequent indigestion from eating the wrong food, medically treated with good results; and

*  The Veteran's assertion of experiencing heartburn symptoms since the 1970s and taking over-the-counter medication until he was in his 50's.

The examiner must provide a comprehensive report including complete rationales for all opinions.

4.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner must identify all current psychiatric disorders found to be present, i.e., depression, PTSD, etc.

The examiner should clearly indicate whether the Veteran has PTSD in accordance with the DSM-4 and/or DSM-5.  

For EACH psychiatric disorder found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset during active service or is related to any incident of service, to include the in-service stressors described by the Veteran.

The examiner must provide a comprehensive report including complete rationales for all opinions.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


